United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Smyrna, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1072
Issued: January 11, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 16, 2009 appellant filed a timely appeal of the January 5, 2009 merit decision
of the Office of Workers’ Compensation Programs affirming the termination of his compensation
benefits. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits
of this case.
ISSUES
The issues are: (1) whether the Office met its burden of proof to terminate appellant’s
compensation and medical benefits effective September 30, 2007; and (2) whether appellant has
met his burden of proof to establish any continuing disability or residuals after
September 30, 2007.
FACTUAL HISTORY
On April 5, 2006 appellant, then a 42-year-old mail processor, filed a traumatic injury
claim alleging that he injured his back pulling containers in the performance of duty. The Office
accepted his claim for lumbar strain on June 29, 2006.

Appellant underwent a magnetic resonance imaging (MRI) scan on June 6, 2006 which
was unremarkable. Dr. Alejandro Alam, an attending physician specializing in preventative
medicine, noted on May 5, 2006 that appellant’s lumbar strain was not resolving with physical
therapy and limited duty. In a note dated June 8, 2006, Dr. Matthew Richardson, a physician
specializing in preventative medicine, diagnosed lumbosacral strain and bilateral lower extremity
dysesthesias.
On October 18, 2006 the Office referred appellant for a second opinion evaluation to
Dr. Christopher Cenac, a Board-certified orthopedic surgeon. In a report dated November 6,
2006, Dr. Cenac reviewed appellant’s history of injury and found no sensory deficits in either
lower extremity. He found that appellant had normal range of motion with no muscle spasm or
atrophy in the back. Dr. Cenac stated that appellant’s lumbar x-rays were normal. He concluded
that appellant had no objective evidence of any orthopedic mechanical dysfunction or
neurological deficit causally related to the April 5, 2006 employment injury. Dr. Cenac stated
that appellant could return to normal physical activities and that he had reached maximum
medical improvement. He completed a work restriction evaluation and found that appellant
could return to his date-of-injury position with no restrictions.
The Office entered appellant on the periodic rolls on December 22, 2006. It authorized
his request to change treating physicians to Dr. Morteza Shamsnia, a Board-certified neurologist
of professorial rank, and requested that Dr. Shamsnia respond to Dr. Cenac’s findings.
On January 24, 2007 Dr. Shamsnia reported that appellant had normal muscle tone and
strength in all extremities. He found no atrophy or tremors. Dr. Shamsnia advised that appellant
had a normal sensory examination and reflexes. He noted spasm in the cervical and lumbosacral
spine. Dr. Shamsnia diagnosed neck pain, low back pain and pain and paresthesias of the limbs.
He recommended an MRI scan as well as electrodiagnostic testing. Appellant underwent a
standing MRI scan on February 28, 2007 which demonstrated desiccation and decreased height
of the L4-5 disc with posterior bulging. He also demonstrated Grade 1 anterolisthesis of L4 on
L5 with the erect weight-bearing passive, neutral and flexion postures. On March 10, 2007
appellant underwent an electromyelogram which demonstrated left S1 radiculopathy. In a note
dated April 3, 2007, Dr. Shamsnia stated that appellant’s testing revealed a right lumbosacral
radiculopathy and left S1 radiculopathy with a bulging disc at L4-5 and involvement of the L4
nerve root. He recommended additional treatment.
The Office found a conflict in medical opinion between Dr. Shamsnia, for appellant, and
Dr. Cenac, the second opinion physician.
The Office referred appellant for an impartial medical examination on June 12, 2007 with
Dr. Gordon Nutik, a Board-certified orthopedic surgeon, to determine whether he continued to
experience disability and residuals of his accepted employment injury. In a report dated June 27,
2007, Dr. Nutik described appellant’s employment injury. He performed a physical examination
and found pain with palpation at L4-5 as well as the paravertebral and gluteal muscles.
Dr. Nutik found no muscle spasm, limited lateral bending and rotational movements and pain on
straight leg raising. Appellant’s neurological examination was normal and he demonstrated
equal muscle power in the lower extremities with no atrophy. Dr. Nutik noted that appellant
complained of pain during the examination at his left hip. He found that appellant’s lumbosacral

2

x-rays did not demonstrate fractures. Dr. Nutik opined that appellant sustained a low back strain
which resolved within three or four months. He requested to review the actual MRI scan films.
Dr. Nutik noted that appellant’s electromyogram (EMG) demonstrated left S1 radiculopathy, but
stated that there was not clinical correlation to indicated left S1 nerve root involvement and
recommended a repeat EMG. He stated that his clinical examination did not reveal any objective
findings to indicate disability in the low back or left hip. Dr. Nutik advised that appellant
demonstrated inconsistencies during the clinical examination as appellant’s significant pain,
sensory deficits and motor impairments were not documented by objective clinical findings. He
opined that appellant’s subjective complaints were not related to his April 5, 2006 employment
injury.
In a supplemental report dated July 16, 2007, Dr. Nutik reviewed appellant’s MRI scan
films and found very minimal anterior listhesis of L4 and L5 in the forward flexion view. He
noted a minimal bulge at L4-5 slightly more prominent towards the right. Dr. Nutik found no
evidence for any root involvement. He opined that appellant’s MRI scan was within normal
limits with no evidence of disc herniations.
On August 1, 2007 Dr. Nutik responded to a request for a supplemental report. He
opined that appellant had sustained a lumbar strain which resolved. He advised that appellant
was capable of returning to his normal work. Dr. Nutik opined that additional treatment was not
necessary and that there were no objective clinical findings to indicate disability.
The Office proposed to terminate appellant’s compensation and medical benefits by letter
dated August 13, 2007.
On August 29, 2007 appellant disagreed with the Office’s proposed termination. He
noted that the Office’s physician and the impartial medical examiner were both orthopedic
surgeons rather than neurologists. Appellant contended that he was partially disabled and unable
to return to his date-of-injury position. In a note dated July 3, 2007, Dr. Shamsnia continued to
support appellant’s disability for work due to low back pain and bulging disc at L4-5.
By decision dated September 27, 2007, the Office terminated appellant’s wage-loss and
medical benefits effective September 30, 2007.
On August 29, 2007 Dr. Shamsnia stated that appellant’s symptoms were unchanged but
that he could return to sedentary work. He again opined that appellant had an abnormal MRI
scan with minimal bulging at L4-5 and abnormal disc intensity at S1. On September 26, 2007
Dr. Shamsnia stated that appellant’s findings and disability were unchanged. In a note dated
October 17, 2007, he stated that appellant could return to work with limitations. On
December 10, 2007 Dr. Shamsnia stated that appellant was performing light-duty work in an
office without difficulty.
On September 10, 2008 Dr. Shamsnia reiterated that appellant was performing light-duty
work but continued to experience low back discomfort. He completed narrative reports on
May 16 and October 2, 2008 and noted appellant’s medical treatment. Dr. Shamsnia stated that
appellant had a history of a work injury with bulging disc at L4-5 and spasm demonstrated by
MRI scan as well as radiculopathy demonstrated by EMG. He noted that appellant could

3

perform light-duty work and opined that appellant’s current symptoms and findings were due to
his April 5, 2006 employment injury.
Appellant requested reconsideration on September 20, 2008. He submitted a brief from
his attorney on October 28, 2008.
Dr. Shamsnia completed a treatment note on
December 3, 2008. He stated that appellant’s neurologic status was unchanged, that he
continued to experience low back pain and that he was taking pain medication.
By decision dated January 5, 2009, the Office denied modification of the September 27,
2007 decisions.
LEGAL PRECEDENT -- ISSUE 1
Once the Office has accepted a claim, it has the burden of justifying termination or
modification of compensation benefits.1 It may not terminate compensation without establishing
that disability ceased or that it was no longer related to the employment.2 The Office’s burden of
proof in termination compensation includes the necessity of furnishing rationalized medical
opinion evidence based on a proper factual and medical background.3 The right to medical
benefits for an accepted condition is not limited to the period of entitlement of disability. To
terminate authorization for medical treatment, the Office must establish that a claimant no longer
has residuals of an employment-related condition, which require further medical treatment.4
The Federal Employees’ Compensation Act provides that, if there is a disagreement
between the physician making the examination for the United States and the physician of the
employee, the Secretary shall appoint a third physician who shall make an examination.5 The
implementing regulations state that, if a conflict exists between the medical opinion of the
employee’s physician and the medical opinion of either a second opinion physician of an Office
medical adviser or consultant, the Office shall appoint a third physician to make an examination.
This is called a referee examination and the Office will select a physician who is qualified in the
appropriate specialty and who has had no prior connection with the case.6 It is well established
that, when a case is referred to an impartial medical specialist for the purpose of resolving a
conflict, the opinion of such specialist, if sufficiently well rationalized and based on proper
factual and medical background must be given special weight.7

1

Jorge E. Stotmayor, 52 ECAB 105, 106 (2000).

2

Mary A. Lowe, 52 ECAB 223, 224 (2001).

3

Gewin C. Hawkins, 52 ECAB 242, 243 (2001).

4

Mary A. Lowe, supra note 3.

5

5 U.S.C. §§ 8101-8193, 8123.

6

20 C.F.R. § 10.321.

7

Gloria J. Godfrey, 52 ECAB 486, 489 (2001).

4

ANALYSIS -- ISSUE 1
The Office accepted appellant’s claim for a low back strain and entered him on the
periodic rolls. Appellant’s attending physicians, Drs. Alum and Richardson, physicians
specializing in preventative medicine and Dr. Shamsnia, a Board-certified neurologist of
professorial rank, supported his claim for total disability and need for medical treatment due to
this condition. The Office referred appellant to Dr. Cenac, a Board-certified orthopedic surgeon,
for a second opinion evaluation. In a November 6, 2006 report, Dr. Cenac found that appellant
had no objective evidence of orthopedic mechanical dysfunction or neurological deficits causally
related to the April 5, 2006 employment injury. He opined that appellant could return to his
date-of-injury position with no restrictions. Due to the disagreement between appellant’s
physicians and the Office referral physician regarding the nature and extent of appellant’s
ongoing physical condition and disability, the Office properly referred appellant to Dr. Nutik, a
Board-certified orthopedic surgeon, for an impartial medical evaluation.
In reports dated June 27, July 16 and August 1, 2007, Dr. Nutik provided an accurate
history of injury and detailed findings on physical examination. He reviewed appellant’s
diagnostic studies and noted that the EMG demonstrated left S1 radiculopathy, but there was no
clinical correlation to indicate left S1 nerve root involvement. Dr. Nutik recommended a repeat
EMG. He reviewed appellant’s MRI scan films and found very minimal anterior listhesis of L4
and L5 in the forward flexion view as well as a minimal bulge at L4-5 slightly more prominent
towards the right. Dr. Nutik found no evidence for any root involvement. He opined that
appellant’s MRI scan was within normal limits with no evidence of disc herniations. Dr. Nutik
stated that his clinical examination did not reveal any objective findings to indicate disability in
the low back or left hip. He noted that appellant demonstrated inconsistencies during the clinical
examination based on significant complaints of pain, sensory deficits and motor impairments not
documented by the clinical findings. Dr. Nutik opined that appellant’s subjective complaints
were not related to his April 5, 2006 employment injury. He opined that appellant had sustained
a low back strain which should have resolved within three or four months following the date of
injury. Dr. Nutik stated that appellant should be capable of returning to his normal work. He
opined that additional treatment was not necessary and that there were no objective clinical
findings to indicate disability.
It is well established that, when a case is referred to an impartial medical specialist for the
purpose of resolving a conflict, the opinion of such specialist, if sufficiently well rationalized and
based on proper factual and medical background must be given special weight.8 The Board finds
that Dr. Nutik’s report is entitled to special weight and is sufficiently well reasoned and detailed
to resolve the conflict of medical opinion evidence. Dr. Nutik provided extensive findings on
physical examination, reviewed the MRI scan and EMG and explained why he felt that
appellant’s current symptoms were not related to his accepted employment injury of lumbar
strain.
Appellant submitted additional treatment notes from Dr. Shamsnia in response to the
Office’s proposal to terminate his compensation benefits. On July 3, 2007 Dr. Shamsnia
8

Gloria J. Godfrey, 52 ECAB 486, 489 (2001).

5

continued to support appellant’s disability for work due to low back pain and bulging disc at
L4-5. This note did not provide detailed physical findings or medical reasoning in support of the
conclusions offered. Moreover, as Dr. Shamsnia was on one side of the conflict that Dr. Nutik
resolved, the additional report from Dr. Shamsnia is insufficient to overcome the weight
accorded Dr. Nutik as the impartial medical examiner or to create a new conflict.9
The Board finds that the Office met its burden of proof to terminate appellant’s
compensation and medical benefits effective September 30, 1997.
LEGAL PRECEDENT -- ISSUE 2
Once the Office has met its burden of proof in terminating compensation benefits, the
burden of proof shifts to appellant to establish that she remains entitled to compensation benefits
after the date of termination. To establish causal relationship between the claimed disability and
the employment injury, appellant must submit rationalized medical opinion evidence based on a
complete factual and medical background support such a causal relationship.10
ANALYSIS -- ISSUE 2
Following the Office’s September 27, 2007 decision terminating his compensation
benefits effective September 30, 2007, appellant requested reconsideration on
September 20, 2008. Appellant submitted a series of notes from Dr. Shamsnia dated August 29,
2007 to December 3, 2008. Dr. Shamsnia opined that appellant had an abnormal MRI scan with
minimal bulging at L4-5 and abnormal disc intensity at S1. He stated that appellant’s symptoms
were unchanged and that he could return to sedentary work. These notes do not contain any
narrative history of injury, detailed physical findings or medical reasoning to establish any
continuing disability or medical residuals as a result of appellant’s accepted employment injury.
Dr. Shamsnia also completed narrative reports on May 16 and October 2, 2008 and
reported that appellant had a history of a work injury with bulging disc at L4-5 and spasm
demonstrated by MRI scan as well as radiculopathy demonstrated by EMG. He noted that
appellant could perform light-duty work and opined that appellant’s current symptoms and
findings were due to his April 5, 2006 employment injury. While these reports do relate
appellant’s history and offer an opinion that appellant’s current condition is due to his accepted
employment injury, Dr. Shamsnia did not offer any medical reasoning explaining why he
believed that appellant’s ongoing symptoms and disability were due to his accepted employment
injury of low back strain. Without medical rationale, these reports are not sufficient to meet
appellant’s burden of proof and the Office properly denied his claim.
CONCLUSION
The Board finds that the Office met its burden of proof to terminate appellant’s
compensation benefits effective September 30, 2007. The Board further finds that appellant
9

Jaja K. Asaramo, 55 ECAB 200, 205 (2004).

10

Manuel Gill, 52 ECAB 282, 287 (2001).

6

failed to submit the necessary medical opinion evidence to meet his burden of proof in
establishing that he had any continuing disability or medical residuals on or after
September 30, 2007.
ORDER
IT IS HEREBY ORDERED THAT the January 5, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 11, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

